DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the application filed on January 8, 2021.  Claims 1-20 are pending.  Claims 1 and 7 are independent.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 8, 2021 has been considered.  The submission is in compliance with the provisions of 37 CFR 1.97.  The Forms PTO-1449 are signed and attached hereto.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2021/0114616 to Altman.
Claims 1-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Altman.
With respect to independent claim 1 and 13, Altman discloses receiving data from a vehicle indicating a traffic state (see paragraph [0108]:  The decisions or recommendations made may take into consideration other or additional, non-communication, route-related parameters, such as target time to arrive at the destination, speed, road segments' physical conditions, geographic length or routes, traffic jams, traffic accidents, current or predicted weather in each route, and/or other parameters; and may make an all-inclusive weighted decision or recommendation.); 
estimating a future time at which the vehicle will receive driving instructions transmitted by the traffic management system; predicting a future traffic state at the estimated future time (see paragraph [0118]: The display may represent the current time, future time, or past time in relation to the corresponding communication levels. For example, the communication map can show the predicted communication levels, in color-based graphical legend, over potential travelling routes from geo-location to geo-destination, using selected combinations of links, modems, transceivers, operators and networks, in M minutes from the polling time (e.g., in the next 40 minutes) because this may be the time the user asked for or this may be the time-frame that is known or expected to be the travel time or commute (e.g., based on historical data; or based on data from the vehicular mapping/navigation system that indicates 40 minutes remaining until arrival to destination point).; 
determining the driving instructions for the vehicle based on the predicted future traffic state (see paragraphs [0119]:  Optionally, the map—which may be generated by a Communication Map Generator/Updater 210 of the Bonding/Multi-Link Agent 200—may also show the calculated or estimated or predicted or determined metrics, the matching of the performance or QoS or QoE or cost or battery consumption or other parameter types correlation to specific or types of applications (such as: “The communication in Route Segment 1 would be adequate for HD streaming video”, or “The communication in Route Segment 2 would be inadequate for high-quality streaming audio but would be adequate for Voice Over IP communications”, or “The communication in Route Segment 3 is expected to be unreliable or spotty and may be sufficient for performing a Google search or for cursory Twitter posting but not for consuming Facebook streaming videos”, or “The communication in Route Segment 4 is expected to not be reliable or sufficient enough for safe remote-assisted driving option or support if needed” or the like), the different levels of service that are expected in different route segments or in an entire route, expected communication congestion periods and expected congested route segments when using bonded communications or when using each or any combination of the potential cellular or other networks and operators or links in the devices' modems or transceivers, or in another form); and 
transmitting the driving instructions to the vehicle (see paragraph [0139]: The Bonding/Multi-Link Agent or circuitry may connect over the vehicle internal communication network with any of the multiplicity of the vehicle processors. It may serve remote management systems to download or to transmit software, updates, upgrades, commands and/or data towards or into any of these vehicle processors).  
With respect to dependent claim 2, Altman discloses wherein the data received from the vehicle comprises data captured by one or more sensors attached to the vehicle (see paragraph [0016]: The Applicants have realized that broadband connection and/or reliable connection and/or high-quality connection and/or high-throughput connection may be needed even more in autonomous cars or self-driving vehicles or driver-less cars or other autonomous (or self-driving or self-operating) vehicles, ships, tractors, trucks, cars, trains, shuttles, or the like. In order to enable massive data collection from the multiplicity of sensors installed in such car or vehicle or in its vicinity, and in order to ensure the efficient analysis of collected data, a reliable broadband connection may be required.).  
With respect to dependent claim 3, Altman discloses wherein the traffic state comprises positions, speeds, and trajectories of one or more vehicles (see paragraph [0108]:  The decisions or recommendations made may take into consideration other or additional, non-communication, route-related parameters, such as target time to arrive at the destination, speed, road segments' physical conditions, geographic length or routes, traffic jams, traffic accidents, current or predicted weather in each route, and/or other parameters; and may make an all-inclusive weighted decision or recommendation.).  
With respect to dependent claims 4 and 14, Altman discloses estimating a first latency in transmission from the vehicle to the traffic management system; estimating a second latency in transmission from the traffic management system to the vehicle (see [0043] and [0101]: In accordance with the present invention, the vehicular Bonding/Multi-Link Agent 185 operates to create a bonded communication channel, that would be able to reliably receive data-packets at a sufficient aggregate bandwidth that is suitable for the desired HD movie streaming or close to it or with the purpose and algorithm of achieving as close as possible performance as needed.  Based on such determination or estimation or prediction or evaluation, of a reduced video quality or increased artifacts or lower bitrate communication or increased delays or increased latency or excessive buffering delays or other Quality of Experience injuries, a different travel route segment may be chosen or recommended or selected by a Vehicle Route Modification Unit 207 (or by a Route Segment Selector module) of the Bonding/Multi-Link Agent 200 (or of the vehicular mapping/navigation system, or associated therewith), or a modified travel route or a replacement travel route may be automatically generated and suggested to the driver, in which a better or more-satisfactory communications allows the passenger or passengers in that vehicle to satisfy their and the applications' communication needs); and 
estimating the future time at which the vehicle will receive the driving instructions transmitted by the traffic management system based on the first latency and the second latency (see paragraph [0055]:  Such route selections may apply not only to communication congestion conditions, but also to any other communication state or status; for example, under normal, not congested communications, it may be predicted that in a certain vehicle route segment (e.g., the next 6 minutes of driving), the aggregated downlink bandwidth is estimated to be less than 1 mbps, or the lowest latency at a certain reliability level is estimated to be too high (e.g., above 2 seconds of latency at 90% reliability or certainty for all aggregated links or for any specific link); while on another route segment which may be taken to reach the destination, the communication QoS or parameters are predicted or evaluated or estimated to be better or higher at a certain level or percentage or absolutely or relatively; such that the driver (human driver, or robotic/machine-based driver) may select which vehicle route to take, optionally also in view of traditional vehicle route data such as distance and duration or road traffic congestion, or such selection may be performed automatically by the vehicle, according to predefined thresholds and conditions or according to machine-learnt patterns of the driver or passenger preferences and/or the used application patterns as also may be shared from other users over time and/or at these or similar vehicle or communication route conditions.).  
With respect to dependent claims 5 and 15, Altman discloses receiving a timestamp indicating a first time that the data was transmitted from the vehicle; and estimating the future time based on the timestamp indicating the first time and a second time at which the traffic management system receives the data from the vehicle (see paragraphs [0054], [0087] and [0093]: the multi-link agent 185 may decide that the vehicle's front LIDAR may receive the highest priority when the vehicle safety processor commands so, and therefore, at that time-point or time-slot, associated transmission of the LIDAR sensing related traffic from the vehicle to a remote location (e.g., a remote assisting driving center or server), is allocated to utilize the highest reliable set of modems or transceivers, cellular and/or V2X 802.11p DSRC or satellite or others, for that duration which the vehicle safety processor instructed. Such queries and/or requests to reserve resources may be used by the wireless network infrastructure, or entities or function or management to plan ahead or in advance its resource allocation, in full or partially, both or the requesting device and/or for all others served or to be served by it in the predicted period (start and/or end and/or duration. 
Display of the communication routes may be done in various ways; for example, by displaying the expected uplink/downlink goodput and/or delay/latency and/or any other QoS or performance or cost related parameters, for a particular route-segment and/or time-slot (interchangeably referred to herein also as time period or time-window or time duration). This may be done visually with different color categories or color coding, per route segments, per time slot, per link, and/or per the aggregated bonded links in aggregation. Communication congestion related to any of the specific links or the total, per route segment or per time slot, may be visually displayed in a distinguishable way, including audio alerts or on-screen pop-up messages or windows. Such information, received from the network or networks elements or from the multilink element or from any other source (or, estimated locally buy the end-user device or by the vehicular processor), may further impact the vehicle route selection, if the user so prefers or automatically, for example if it falls under certain QoS thresholds defined by the vendor or service provider or the user or default parameters.
For example, it may predict, even if only queried, that at a certain range of time in the future (e.g., a forward time interval, or a future time slot) a certain traffic load is expected, either in the downlink into the vehicle modems or in the uplink from it.). This estimated or certain traffic may be predicted in general parameters such as goodput, or in parameters such as goodput for a specific QoS or service or even application, or priority.).   
With respect to dependent claims 6 and 16, Altman discloses estimating a latency in transmission from the vehicle to the traffic management system based on a difference between the first time and the second time (see paragraphs [0075] and [0087]:  Link number 1, such as the vehicle cellular modem and SIM, may be used for some packets or applications or connections as a load-balance or a switch-to link (e.g., all packets for that specific connection will be transferred via that specific modem or transceiver for a specific connectivity duration and using its IP address), and at the same time (or later, in a different time-slot) it can be part of a bonded or aggregated link (or part of a virtual broadband link) together with a passenger smartphone such that packets of a downlink stream into the vehicle are split or divided over or across the two connections (and their two distinct IP addresses and routes); and another passenger device such as a tablet may be used solely for a vehicle-related application, for example because this particular link has a low latency at that time period which may be important for that specific vehicle-related application.  Display of the communication routes may be done in various ways; for example, by displaying the expected uplink/downlink goodput and/or delay/latency and/or any other QoS or performance or cost related parameters, for a particular route-segment and/or time-slot (interchangeably referred to herein also as time period or time-window or time duration)).
With respect to dependent claims 7 and 17, Altman discloses estimating a latency in transmission from the traffic management system to the vehicle based on a difference between the first time and the second time (see paragraphs [0075] and [0087]:  Link number 1, such as the vehicle cellular modem and SIM, may be used for some packets or applications or connections as a load-balance or a switch-to link (e.g., all packets for that specific connection will be transferred via that specific modem or transceiver for a specific connectivity duration and using its IP address), and at the same time (or later, in a different time-slot) it can be part of a bonded or aggregated link (or part of a virtual broadband link) together with a passenger smartphone such that packets of a downlink stream into the vehicle are split or divided over or across the two connections (and their two distinct IP addresses and routes); and another passenger device such as a tablet may be used solely for a vehicle-related application, for example because this particular link has a low latency at that time period which may be important for that specific vehicle-related application.  Display of the communication routes may be done in various ways; for example, by displaying the expected uplink/downlink goodput and/or delay/latency and/or any other QoS or performance or cost related parameters, for a particular route-segment and/or time-slot (interchangeably referred to herein also as time period or time-window or time duration)).
With respect to dependent claim 8, Altman discloses receiving a timestamp indicating a time at which the data was collected by the vehicle; and estimating the future time based on the timestamp indicating the time at which the data was collected by the vehicle (see paragraphs [0122] and [0123]: The generated map (which may be dynamically updated and modified by the system in real time) may provide to the user application-level quality or QoS or Quality Indicators, as well as quantitative view of the bonded communication, rather than presenting a physical level or MAC level, or rather than merely presenting Received Signal Strength Indicator (RSSI) or signal strength or signal level or cellular reception (e.g., indicated in “bars”) which are general and are not at an application level.  The map generated by the present invention provides application level communication data (e.g., predicted, estimated, historical), or IP performance level view of such data, that allows the user to understand what types of communication(s) the user and his various application can expect now or soon or in the future or were experienced in the past, in the vehicular route or route-segment or in other potential routes or modified routes or in replacement routes), when using this bonded communications link or another one or a modified one, as well as its expected Quality of Experience (QoE) and quality of ride in terms of passing the time by the driver and/or occupants of the vehicle.  A communication map 300 generated by some demonstrative embodiments of the present invention. Communication Map 300 may be associated with or based on predicted data pertaining to a future time interval (e.g., during the next hour from now), or may be associated with a past or historical time interval (e.g., yesterday at 3 PM, or during yesterday's trip on the shown route).).  
With respect to dependent claim 9, Altman discloses estimating a latency caused by transmission of data between different hierarchical levels of the traffic management system; and estimating the future time based on the estimated latency (see paragraphs [0054], [0061] and [0087]:  When there is a change in the real-time or actual performance of any of these modems or transceivers or links, the Multi-link Agent 185 may decide determine to change the combination of connections or links or modems or transceivers. For example, it may add another modem or transceiver, it may remove one of the modems (or transceivers) or may reduce the payload or traffic sent over a modem (or a transceiver) it in part or completely, or it may determine to send more FEC in order to have an overall more-reliable communication without retransmissions even at the expense of transmitting less other-type of data from the vehicle (e.g., less lower-priority data traffic), or it may determine to compress the LIDAR traffic data more significantly or by using other compression parameters even if potentially there may be a greater loss of data because of such different compression but also because at that point in time there may be less goodput available from the relevant set of connections or modems or transceivers, wherein “relevant” means that sufficient goodput is sensed by the Bonding Agent and the remote server side that falls within the other relevant requirements such as the relevant intended (or desired, or tolerated) latency for receiving that transmission end-to-end or end-to-interim node. The multi-link agent 185 may modify the compression method or parameters of this LIDAR, or camera, or sensor, or multiple such high-throughput sensors. The Multi-link Agent 185 may operate to increase the reliability and assurance that the data traffic arrives on time to its destination (e.g., remote server).
The vehicle, or a bonding unit or a multi-link agent unit of the vehicle, or other unit(s) or module(s) in the vehicle and/or of the system, may comprise or may be associated with, for example, an encoder unit or module, a compression unit or module, and a compression/encoding controller able to dynamically control, regulate, configure and modify such compression and/or encoding units. The data-stream that is captured by or generated by or uploaded by certain sensor(s) of that vehicle, may automatically and/or automatically receive higher or highest priority for upload transmission to a remote recipient or remote server; and such crucial data-streams may be routed by the bonding unit or the multi-link agent of the vehicle to be uploaded through one or more particular modem(s) and/or transceiver(s) and/or network(s) that exhibit (e.g., currently, or momentarily, on in a most-recent time-slot) a higher or the highest bandwidth or through-put or good-put, or reduced latency or the smallest latency, or the least error, or the least error rate; whereas, at the same time or concurrently.
In some embodiments, for example, Bonding/Multi-Link Agent 200 or other bonding layer (or a wireless bonding unit or a wireless bonding module or bonding circuitry) may communicate its communication needs, current or predicted or future, and/or known or predicted or expected or estimated link(s) performance information, to the vehicle or passenger navigation or route information from navigation applications or processing engines or to the mapping/navigation system of the vehicle or the passenger(s).).
With respect to dependent claim 10, Altman discloses determining driving instructions for the vehicle to control a speed, an acceleration, or an orientation of the vehicle based on the predicted future traffic state (see paragraph [0034] and [0108]:  a vehicular or dashboard-based mapping/navigation unit 164 or route guidance unit (e.g., equipped with a GPS unit or other location-based or location-finding unit); . . . one or more vehicular sensors 166 (e.g., proximity sensor, velocity sensor, acceleration sensor, accelerometer, compass, gyroscope, or the like); a vehicular self-maintenance module 167 (e.g., able to collect and transmit data about the vehicle's behavior or performance of features, to a remote server of the manufacturer or vendor or service-entity that services the vehicle; and able to receive from such remote server updates, software upgrades, new applications, messages to the vehicle's owner, or the like); and/or other suitable units or modules.  The decisions or recommendations made may take into consideration other or additional, non-communication, route-related parameters, such as target time to arrive at the destination, speed, road segments' physical conditions, geographic length or routes, traffic jams, traffic accidents, current or predicted weather in each route, and/or other parameters; and may make an all-inclusive weighted decision or recommendation.).  
With respect to dependent claim 11, Altman discloses determining driving instructions for the vehicle to dynamically route the vehicle to a selected location based on the predicted future traffic state (see paragraph [0087]:  In some embodiments, for example, Bonding/Multi-Link Agent 200 or other bonding layer (or a wireless bonding unit or a wireless bonding module or bonding circuitry) may communicate its communication needs, current or predicted or future, and/or known or predicted or expected or estimated link(s) performance information, to the vehicle or passenger navigation or route information from navigation applications or processing engines or to the mapping/navigation system of the vehicle or the passenger(s). These systems or devices may optionally display the information, or use it as a parameter in their navigation and routing decision, for example choosing particular roads or routes or specific route segments with better overall/bonded or single-link or specific communications parameters in these segments in correlation with the known or expected communication needs.).  
With respect to dependent claim 12, Altman discloses determining driving instructions for the vehicle to provide lane change assistance to the vehicle based on the predicted future traffic state (see paragraph [0034]:  Optionally, vehicle 110 and/or a vehicular computerized/communication sub-system 150 may comprise one or more units or modules that may provide a particular functionality or a particular set of functionalities, to the vehicle 110 itself and/or to one or more of the vehicular occupants. Such units or modules may comprise, for example: a non-human/autonomous/self-driving unit 161; a human-driving assistance module 162 (e.g., able to provide to the human driver messages or warnings, for example, about diverting out of lane, about being at excessive proximity to another vehicle or to a pedestrian,).).  

Allowable Subject Matter
Claims 18-20 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661